EXHIBIT 10.1

FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT (this “Amendment”) is dated
as of June 28, 2019, by and among FUELCELL ENERGY FINANCE II, LLC, a Connecticut
limited liability company (“Borrower”), BAKERSFIELD FUEL CELL 1, LLC, a Delaware
limited liability company (“Bakersfield”), BRT Fuel Cell, LLC, a New York
limited liability company (“BRT”), CR FUEL CELL, LLC, a New York limited
liability company (“CR”), Yaphank Fuel Cell Park, LLC, a New York limited
liability company (“Yaphank”), Homestead Fuel Cell 1, LLC, a Connecticut limited
liability company (“Homestead”), DERBY FUEL CELL, LLC, a Connecticut limited
liability company (“Derby”, and collectively with Bakersfield, BRT, CR, Yaphank
and Homestead, each, an “Initial Project Company Guarantor”, and together, the
“Initial Project Company Guarantors”), and GENERATE LENDING, LLC, a Delaware
limited liability company (the “Lender”).

 

WHEREAS, the Borrower, the Initial Project Company Guarantors and the Lender are
parties to a Construction Loan Agreement dated as of December 21, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which the Lender has made a
construction loan facility available to the Borrower; and

 

WHEREAS, the Borrower and the Lender have agreed to modify certain provisions of
the Loan Agreement as more particularly set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.Capitalized Terms; Effective Date.  Capitalized terms used in this Amendment
which are not otherwise defined herein shall have the meanings assigned thereto
in the Loan Agreement, as modified by this Amendment.  Except as expressly
provided to the contrary herein, all modifications to the Loan Agreement set
forth herein shall be effective as of the date of this Amendment.

 

2.Amendments to Loan Agreement.  Each of the parties hereto hereby agrees that,
on and as of the date of this Amendment:

 

(a)Clause (i) of Section 2.3 of the Loan Agreement is hereby amended by deleting
such clause in its entirety and substituting in lieu thereof the following new
clause (i) to read in its entirety as follows:

 

“(i) The Lender may, in its sole discretion, issue a notice to Borrower that
Lender is terminating the Commitment, and that all Working Capital Loans shall
be due and payable on September 30, 2019; provided that such notice shall be
issued by the Lender  if at all, during the ten (10) day period beginning on
August 1, 2019 and ending on (and including) August 11, 2019, and such notice
may be in the form of an e-mail message or other memorandum.  If the Lender
delivers such notice, all of the Working Capital Loans, together with all
accrued and unpaid interest thereon, shall be due and payable in its entirety,
without penalty or premium, on September 30, 2019.  If the Lender delivers such
notice, the Borrower may prepay all then outstanding Working Capital Loans at
any time prior to September 30, 2019, without penalty or premium.  The
obligation of the Borrower to repay the Working Capital Loans and all accrued
and unpaid interest thereon as contemplated by this Section 2.3(i) shall be
guaranteed by the Parent pursuant to the Parent Guaranty.  In the event that
Lender issues the foregoing notice, from and after such date, Lender shall not
be entitled to any Disposition Fee under Section 2.3 (c) or have any rights
under Section 2.3(d) with respect to any Disposition or Refinancing that occurs
after such date; provided, however, the Lender shall be entitled to a
Disposition Fee on any Disposition of the Bakersfield Project, regardless of
when such Disposition occurs.”

 

- 1 -

 

--------------------------------------------------------------------------------

 

(b)Clause (j) of Section 2.3 of the Loan Agreement is hereby amended by deleting
such clause in its entirety and substituting in lieu thereof the following new
clause (j) to read in its entirety as follows:

 

“(j)So long as no Project Event of Default or Facility Event of Default then
exists, if an Initial Project is determined in accordance to Section 2.1(b) to
not constitute an Approved Project, at any time thereafter upon Borrower’s
written notice to Lender, and at Borrower’s sole cost and expense, the Initial
Project Company Guarantor that owns such Initial Project shall be released from
all of its obligations as a Loan Party under this Agreement and the other Loan
Documents, including without limitation its guaranty of the Obligations pursuant
to Section 10 of this Agreement, and the Lender shall release its security
interest in the assets and Equity Interests of such Initial Project Company
Guarantor.  Thereafter, Borrower shall promptly transfer the Equity Interests of
such Initial Project Company Guarantor to an Affiliate so that such Initial
Project Company Guarantor is no longer a Subsidiary of
Borrower.  Notwithstanding the foregoing, if the Lender delivers to the Borrower
a notice that it is exercising its rights to cause the Loans to become due and
payable on September 30, 2019 as specified in Section 2.1(i), then regardless of
whether any Initial Project is determined in accordance with Section 2.1(b) to
constitute an Approved Project, in no event shall such Initial Project Company
Guarantor be released from any of its obligations as a Loan Party under this
Agreement and the other Loan Documents, including without limitation its
guaranty of the Obligations pursuant to Section 10 of this Agreement.”

 

3.  Conditions to Effectiveness.  This Amendment shall become effective the
subject to the fulfillment of the condition precedent that the Lender shall have
received the following documents, each duly executed by the parties thereto and
delivered to the Lender:

 

(i)this Amendment;

(ii)the Acknowledgement and Agreement of the Parent; and

(iii)the First Amendment to Right to Finance Agreement, executed by the
Borrower, the Parent and the Lender.

4.Post-Closing Covenant.  Within five (5) days of the date hereof, Borrower
agrees to deliver to Lender a duly executed supplement to the Security
Agreement, in the form of Annex A attached thereto, together with any schedules
required to be delivered thereby.

 

5.Loan Party Representations and Warranties.  

 

(a)Borrower and each Initial Project Company Guarantor hereby (i) confirms that
all of the representations and warranties set forth in the Loan Agreement and
the other Loan Documents are true and correct with respect to Borrower and each
Initial Project Company Guarantor as of the date hereof (except insofar as such
representations and warranties relate expressly to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date), (ii) covenants to perform its
obligations under the Loan Agreement and other Loan Documents (including, but
not limited to, this Amendment), (iii) specifically represents and warrants to
Lender that it has good and marketable title to all of its respective
Collateral, free and clear of any lien or security interest in favor of any
other person or entity, other than Permitted Encumbrances, (iv) represents and
warrants that the execution, delivery and performance of this Amendment have
been authorized by all requisite limited liability company action on the part of
each of Borrower and each Initial Project Company Guarantor and will not violate
the certificate of formation, operating agreement, or other

- 2 -

 

--------------------------------------------------------------------------------

 

applicable organization or governing documents of Borrower or such Initial
Project Company Guarantor, as applicable, and (v) represents and warrants that
this Amendment constitutes the legal, valid and binding obligation of Borrower
and each Initial Project Company Guarantor, enforceable against Borrower and
each Initial Project Company Guarantor in accordance with its terms except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

(b)The Borrower and each Initial Project Company Guarantors hereby represent and
warrant that no Facility Event of Default, Facility Default, Project Company
Event of Default or Project Company Default has occurred and is continuing under
the Loan Agreement.

 

(c) The Borrower and each Initial Project Company Guarantor hereby represent and
warrant that attached hereto as Schedule 1 is a true, correct and complete list
of the assets owned as of the date hereof by (i) Borrower and (ii) each Initial
Project Company Guarantor.

 

6.Acknowledgement of Outstanding Obligations.  Borrower acknowledges and agrees
that, as of the date of this Amendment, the aggregate principal amount of all
Working Capital Loans is $10,000,000.00.  Borrower acknowledges and agrees that
all such principal and accrued interest thereon is due and payable without
offset or defense of any kind or nature.

 

7.Loan Party Assets.  Each of the Borrower and the Initial Project Company
Guarantors represents and warrants that (i) attached hereto as Exhibit A is a
true, correct and complete list of the assets of each of the Borrower and the
Initial Project Company Guarantors, including the estimated value thereof, as of
the date hereof, and (ii) the applicable Borrower or Initial Project Company
Guarantor has good and valid title to such assets, free and clear of claims of
any other Person, other than the Lender.

 

8.No Other Modifications; Reaffirmation by the Borrower.  Except as expressly
modified hereby, the terms of the Loan Agreement and each other Loan Document
(and all covenants, conditions and agreements therein) shall remain in full
force and effect in all respects, and are hereby ratified and confirmed in all
respects by Borrower and each Initial Project Company Guarantor.  Each of the
Borrower and each Initial Project Company Guarantor hereby covenants and agrees
to comply with all of the terms, covenants and conditions of the Loan Agreement
(as amended hereby) and the Loan Documents to which it is a party,
notwithstanding any prior course of conduct, waivers, releases or other actions
or inactions on Lender’s part which might otherwise constitute or be construed
as a waiver of or agreement to such terms, covenants and conditions, or
otherwise.

 

9.Release.  BORROWER AND EACH INITIAL PROJECT COMPANY GUARANTOR HEREBY
ACKNOWLEDGES THAT BORROWER’S PAYMENT OBLIGATIONS UNDER THE LOAN DOCUMENTS ARE
ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RESCISSION, SETOFF,
COUNTERCLAIM, DEFENSE, OFFSET, RECOUPMENT, CROSS-COMPLAINT, CLAIM OR DEMAND OF
ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR
ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM LENDER. BASED UPON THE FACTS KNOWN TO
BORROWER AND EACH INITIAL PROJECT COMPANY GUARANTOR AS OF THE EFFECTIVE DATE,
BORROWER AND EACH INITIAL PROJECT COMPANY GUARANTOR HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDER AND ITS PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM
ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED

- 3 -

 

--------------------------------------------------------------------------------

 

OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL,
AT LAW OR IN EQUITY, WHICH BORROWER OR ANY INITIAL PROJECT COMPANY GUARANTOR MAY
NOW OR HEREAFTER HAVE AGAINST ANY OF THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM THE LOAN OR ANY OTHER
OBLIGATIONS OWING TO LENDER, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND THE NEGOTIATION AND EXECUTION
OF THIS AMENDMENT.

 

10.References.  All references in the Loan Agreement to “this Agreement,”
“herein,” “hereunder” or other words of similar import, and all references to
the Loan Agreement in the other Loan Documents, or any other document or
instrument that refers to the Loan Agreement, shall be deemed to be references
to the Loan Agreement as amended by this Amendment.

 

11.Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS.

 

12.Counterparts; Electronic Delivery.  This Amendment may be executed in one or
more counterparts (all counterparts together reflecting the signature of all
parties) each of which shall be deemed an original, and all of which together
shall constitute one and the same instrument.  Delivery by any party to this
Amendment of its signatures hereon through facsimile or other electronic image
file (including .pdf) (i) may be relied upon as if this Amendment were
physically delivered with an original hand-written signature of such party, and
(ii) shall be binding on such party for all purposes.

 

13.Successors.  This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

14.Final Agreements.  This Amendment represents the final agreement of the
Borrower, the Initial Project Company Guarantors and the Lender with respect to
the subject matter hereof, and may not be contradicted, modified or supplemented
in any way by evidence of any prior or contemporaneous written or oral
agreements of the Borrower, the Initial Project Company Guarantors and the
Lender.

 

[Remainder of page intentionally blank; signature pages follow.]

 




- 4 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Initial Project Company Guarantors and the
Lender have caused this Amendment to be duly executed by their duly authorized
officers, under seal, all as of the date first above written.

 

BORROWER:

 

 

 

FUELCELL ENERGY FINANCE II, LLC

 

 

 

By:

 

FuelCell Energy Finance, LLC

Its:

 

Sole Member

 

 

 

 

 

By:

 

FuelCell Energy, Inc.

 

 

Its:

 

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

 

 

Name:

 

Michael S. Bishop

 

 

 

 

Title:

 

Executive Vice President & Chief

 

 

 

 

 

 

Financial Officer

 

[Signatures continue on following page.]

 

 

--------------------------------------------------------------------------------

 

 

INITIAL PROJECT COMPANY GUARANTORS:

 

 

 

BAKERSFIELD FUEL CELL 1, LLC

 

 

 

By:

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

 

 

 

 

By:

 

FuelCell Energy, Inc.

 

 

Its:

 

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

 

 

Name:

 

Michael S. Bishop

 

 

 

 

Title:

 

Executive Vice President & Chief

 

 

 

 

 

 

Financial Officer

 

BRT Fuel Cell, LLC

 

 

 

By:

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

 

 

 

 

By:

 

FuelCell Energy, Inc.

 

 

Its:

 

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

 

 

Name:

 

Michael S. Bishop

 

 

 

 

Title:

 

Executive Vice President & Chief

 

 

 

 

 

 

Financial Officer

 

CR FUEL CELL, LLC

 

 

 

By:

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

 

 

 

 

By:

 

FuelCell Energy, Inc.

 

 

Its:

 

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

 

 

Name:

 

Michael S. Bishop

 

 

 

 

Title:

 

Executive Vice President & Chief

 

 

 

 

 

 

Financial Officer

 

[Signatures continue on following page.]

 

 

 

 

 

FIRST AMENDMENT TO LOAN AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 

 

Yaphank Fuel Cell Park, LLC

 

 

 

By:

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

 

 

 

 

By:

 

FuelCell Energy, Inc.

 

 

Its:

 

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

 

 

Name:

 

Michael S. Bishop

 

 

 

 

Title:

 

Executive Vice President & Chief

 

 

 

 

 

 

Financial Officer

 

Homestead Fuel Cell 1, LLC

 

 

 

By:

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

 

 

 

 

By:

 

FuelCell Energy, Inc.

 

 

Its:

 

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

 

 

Name:

 

Michael S. Bishop

 

 

 

 

Title:

 

Executive Vice President & Chief

 

 

 

 

 

 

Financial Officer

 

DERBY FUEL CELL, LLC

 

 

 

By:

 

FuelCell Energy Finance II, LLC

Its:

 

Sole Member

 

 

 

 

 

By:

 

FuelCell Energy, Inc.

 

 

Its:

 

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

 

 

 

 

Name:

 

Michael S. Bishop

 

 

 

 

Title:

 

Executive Vice President & Chief

 

 

 

 

 

 

Financial Officer

 

[Signatures continue on following page.]

 

FIRST AMENDMENT TO LOAN AGREEMENT

SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

LENDER:

 

 

 

GENERATE LENDING, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Matan Friedman

Name:

 

Matan Friedman

Title:

 

Manager

 




FIRST AMENDMENT TO LOAN AGREEMENT

SIGNATURE PAGE

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND AGREEMENT

OF

PARENT

 

June 28, 2019

 

Reference is made to (i) that certain First Amendment to Construction Loan
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Amendment”), by and among FUELCELL
ENERGY FINANCE II, LLC, a Connecticut limited liability company (“Borrower”),
BAKERSFIELD FUEL CELL 1, LLC, a Delaware limited liability company
(“Bakersfield”), BRT Fuel Cell, LLC, a New York limited liability company
(“BRT”), CR FUEL CELL, LLC, a New York limited liability company (“CR”), Yaphank
Fuel Cell Park, LLC, a New York limited liability company (“Yaphank”), Homestead
Fuel Cell 1, LLC, a Connecticut limited liability company (“Homestead”), DERBY
FUEL CELL, LLC, a Connecticut limited liability company (“Derby”, and
collectively with Bakersfield, BRT, CR, Yaphank and Homestead, each, an “Initial
Project Company Guarantor”, and together, the “Initial Project Company
Guarantors”), and GENERATE LENDING, LLC, a Delaware limited liability company
(the “Lender”); (ii) that certain Construction Loan Agreement, dated as of
December 21, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among the Borrower, the Initial
Project Company Guarantors and the Lender; and (iii) that certain Guaranty
Agreement, dated as of December 21, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Parent Guaranty”), by FUELCELL
ENERGY, INC., a Delaware corporation (the “Parent”).   Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to such terms in the Loan Agreement.

 

The Parent, a guarantor of the full and prompt payment of all of the
indebtedness, obligations and liabilities of the Borrower to the Lender to
pursuant the Parent Guaranty, hereby:

 

(a)acknowledges receipt of a copy of the Amendment, which amends the Loan
Agreement to, among other things, provide for a new period during which the
Lender may exercise its option to terminate its Commitment under the Loan
Agreement and cause all Working Capital Loans to become due and payable on
September 30, 2019;

 

(b)acknowledges and agrees that all obligations of the Borrower to the Lender
under the Loan Agreement, as amended by the Amendment, and the other Loan
Documents, are in each case guaranteed by the Parent pursuant to the Parent
Guaranty, and reaffirms all of its obligations under the Parent Guaranty;

 

(c)acknowledges and agrees that the Parent Guaranty, and the Parent’s
obligations thereunder, remain in full force and effect, without release,
diminution or impairment, notwithstanding the execution and delivery of the
Amendment or the modifications to the Loan Agreement set forth therein; and

 

(d)represents, warrants, acknowledges and agrees to and with Lender that (i) the
Parent does not hold or claim any right of action, claim, cause of action or
damages, either at law or in equity, against Lender which arises from, may arise
from, allegedly arise from, are based upon or are related in any manner
whatsoever to the Loan Agreement, the Amendment, any other Loan Document or any
other related agreement, document or instrument, which are based upon acts or
omissions of Lender in connection therewith and (ii) the indebtedness,
obligations and liabilities owing by the Parent Guarantor pursuant to the Parent
Guaranty are absolutely owed to Lender, without offset, deduction or
counterclaim.

 

[Remainder of page intentionally blank; signature page follows.]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Acknowledgment and
Agreement under seal as of the date first written above.

 

PARENT

 

 

 

 

FUELCELL ENERGY, INC.

 

 

 

 

By:

 

/s/ Michael S. Bishop

(SEAL)

Name:

 

Michael S. Bishop

Title:

 

Executive Vice President and Chief Financial Officer

 

 

 

FIRST AMENDMENT TO LOAN AGREEMENT

(ACKNOWLEDGEMENT AND AGREEMENT OF PARENT)

SIGNATURE PAGE

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

List of Assets of Borrower and Each Project Company Guarantor

 

CURRENT INFORMATION



1.Tangible Personal Property

Inventory and Equipment.  Set forth below are all the locations where Holdco and
each Loan Party currently maintains inventory and equipment of Holdco or such
Loan Party, as applicable (whether or not in the possession of Holdco or such
Loan Party):  

 

Name of

Holdco/Loan Party

Address/City/State/Province/Zip Code/Postal Code

Estimated Value of Inventory and Equipment

Bakersfield Fuel Cell 1, LLC

ModulesLocationCxxxx-136260 N. Smith Ave Corona, CA 92880 Cxxxx-137260 N. Smith
Ave Corona, CA 92880 Cxxxx-138264 Chase River Rd., Waterbury, CT 06704
Cxxxx-139264 Chase River Rd., Waterbury, CT 06704 BOPLocationMxxxQ: Skid #1 260
N. Smith Ave, Corona, CA 82880MxxxQ: Skid #21881 Route 461881 Route 46
Ledgewood, NJ 07852MxxxQ: Skid #2a1881 Route 461881 Route 46 Ledgewood, NJ
07852MxxxQ: Skid #3/Crates1881 Route 461881 Route 46 Ledgewood, NJ
07852Desulferizer Vessels6900 McHard Road (FM 2234)Houston, TX 77053EBOP
Leader300 Chase River Rd, Waterbury, CT 06704EBOP Follower264 Chase River Rd,
Waterbury, CT 06704MxxxQ: Skid #1 260 N. Smith Ave., Corona, CA 92880MxxxQ: Skid
#21881 Route 461881 Route 46 Ledgewood, NJ 07852MxxxQ: Skid #2a1881 Route 461881
Route 46 Ledgewood, NJ 07852MxxxQ: Skid #3/Crates1881 Route 461881 Route 46
Ledgewood, NJ 07852Desulferizer VesselsHouston, TX (Ward Tank)EBOP Leader6900
McHard Road (FM 2234)Waterbury, CT 77053EBOP Follower6900 McHard Road (FM
2234)Waterbury, CT 77053

 

$14.1M

BRT Fuel Cell,

LLC

N/A

N/A

Yaphank Fuel Cell Park, LLC

Module – Cxxxx-148

3 Great Pasture Road,

Danbury, CT 06810

 

Module – Cxxxx-144

539 Technology Park Dr.

Torrington, CT 06790

$4.3M

CR Fuel Cell, LLC

BOPMxxxQ: Skid 2 & 2a OnlyMxxxQ: Skid #1 MxxxQ: Skid #2MxxxQ: Skid #2aMxxxQ:
Skid #3/CratesMxxxQ: Skid #1 MxxxQ: Skid #2MxxxQ: Skid #2aMxxxQ: Skid #3/Crates

 

1578 Sussex Turnpike,  

Randolph, NJ 0768

$4.0M

 

** On June 7, 2019, Lender received an e-mail attaching a PDF, which included
the project asset information identified above, along with pictures of such
collateral. In addition, the information on collateral identified above was
provided to Lender identifying project values.

 

 

2.Real Estate Related UCC Collateral – Owned or Leased Real Property.  

Set forth below are all the locations where Holdco or any Loan Party owns or
leases any real property or otherwise conducts business:

 

Name of Holdco/Loan Party

Address/City/State/Province/Zip Code/Postal Code

Owned or Leased

Bakersfield Fuel Cell, I LLC.

7200 East Brundage Lane, Bakersfield, CA

License

Derby Fuel Cell, LLC

200 Roosevelt Drive

Derby, CT 06418

Ground Lease

 

 